                   Case 1:21-cr-00014-LAG-TQL Document 32 Filed 08/02/21 Page 1 of 1
AO 245A (Rev. 12/03) Judgment of Acquittal



                                      UNITED STATES DISTRICT COURT
                                                 MIDDLE DISTRICT OF GEORGIA

          UNITED STATES OF AMERICA
                                                                 JUDGMENT OF ACQUITTAL
                               V.

                BRITANY L. COWART
                                                                 CASE NUMBER: 1:21-CR-14(LAG)




       The Defendant was found not guilty. IT IS ORDERED that the Defendant is acquitted, discharged,
and any bond exonerated.




   s/Leslie Abrams Gardner
                                 Signature of Judge

  LESLIE ABRAMS GARDNER, UNITED STATES DISTRICT JUDGE
                  Name and Title of Judge

  8/2/2021
                                         Date
